DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
(a) Figures 14-18B, 23-27B, 31-35, and 39-43B appear to have an inconsistency with Figures 3A-13B, 19-22, 28-30, and 36-38.  According to Figures 13A and 44, the gate cut (dashed region (75) in Figure 13A and isolation (82A) in Figure 44) is not on a fin (24), but in a location between fins.  From Figures 13A and 13B, but gate cut is also away from the source/drain regions.  The A-A cross-sectional views do not have a fin or the source/drain regions, and the B-B cross-sectional views have a fin and the source/drain regions.  However, in Figures 14-18B, 23-27B, 31-35, and 39-43B, the A-A cross-sectional views show source/drain regions 40 and suggest a fin (notwithstanding the dashed outline of STI is shown in Figures 14, 23, 31, and 39) when they should not be present.  Compare with Figures 1A-13B.  The drawings are objected to for this inaccuracy. 
(b) Reference number 24 in Figure 13B is not in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 1: If the patent issues from U.S. Pat. App. No. 17/113,431, add the issued patent number and date of issuance to this paragraph.
Page 8, paragraph 25, line 7: Check the phrasing of this line.  The current phrasing (“proceeding of the epitaxy”) is awkward.
Page 8, paragraph 26, line 1: Delete “and 240”.  Compare with paragraph 25, lines 5-6, and paragraph 26, lines 3-4.
Page 14, paragraph 42, line 2: Add “and” before “each”.
Page 14, paragraph 42, last line: Add “The illustrated semiconductor strips 24 in Figure 13B represent semiconductor stops 124 and 224 in Figure 5A.”  See applicants’ March 19, 2019 response in the pending application’s initial application, U.S. Pat. App. No. 15/859,893 and later application, U.S. Pat. App. No. 16/205,822 (Oct. 15, 2019 amendment).  This change would address Drawing objection (b).
Page 16, paragraph 51, line 6: 35A should be 35, because there is no Figure 35A.
Page 18, paragraph 56, line 3: Change “prevents” to “prevent” for subject-verb agreement.
Page 19, paragraph 62, line 3: Change “prevents” to “prevent” for subject-verb agreement.
Page 19, paragraph 63, line 2: Change 20 to 30.
Page 20, paragraph 67, last line: Delete “with no inhibitor films formed” to make consistent with the changes to U.S. Pat. App. No. 16/205,822 in applicants’ Oct. 15, 2019 filing and applicants’ July 1, 2018 amendment in applicants’ initial application, U.S. Pat. App. No. 15/859,893.
Appropriate correction is required.

Claim Objections
Claims 7, 8, 12, and 14 are objected to because of the following informalities:
Claim 7, lines 6-8: This part of the claim recites: “a dielectric layer over and in contact with a top surface of the dielectric hard mask, wherein the dielectric layer overlaps the first gate stack, and a top surface of the second gate stack.” (emphasis added).  The presence of a comma and the word “and” separating “wherein the dielectric layer overlaps the first gate stack” and “a top surface of the second gate stack” leaves open a question as to whether applicants intended to include a predicate (verb, etc.) for the subject “a top surface of the second gate stack”.  If not, then delete the comma.
Claim 8 is objected to for depending from objected-to base claim 7.
Claim 12, line 3: Please provide antecedent basis for “the gate stack” or amend to indicate the gate stack is the first gate stack or the second gate stack.
Claim 14, line 2: Please provide antecedent basis for “the gate stack” or amend to indicate the gate stack is the first gate stack or the second gate stack.
Appropriate correction is required.

Claim Interpretation
Independent claims 1, 10, and 17 are discussed separately with their dependent claims.
Claim 1
Claim 1 defines a dielectric region that separates a fin into a first portion and a second portion.  The application is directed to metal gate cutting, not fin cutting, but the Office believes that it has been able to discern the aspect of the application that claim 1 is directed to.  However, claim 1’s dependent claims 2-9 appear to refer to different dielectric regions, so the following discussion is provided so the record is clear as to the Office’s understanding of claims 1-9.
Applicants’ Figures 3A and 3B show device regions (100, 200), which are combined in Figure 3B with an STI (22) separating them.  Applicants’ specification ¶¶ 17-23.  The disclosure describes Figure 3B as “the cross-sectional view [that] combines the cross-sectional view obtained from the vertical plane containing line C1-C1 in FIG. 3A and the cross-sectional view obtained from the vertical plane containing line C2-C2 in FIG. 3A, with an STI region 22 separating device regions 100 and 200 in FIG. 3B.”  Id. ¶ 23.  The Office is not entirely convinced that the two fins (124’, 224’) shown in Figures 3A and 3B are the same fin that is separated into two portions, as claimed in claim 1.  Be that as it may, for purposes of discussion, the Office assumes that the two fins (124’ and 224’) were originally part of the same fin.

    PNG
    media_image1.png
    395
    720
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    723
    media_image2.png
    Greyscale

Claim 1 requires “[an] integrated circuit device comprising: a bulk semiconductor substrate; a semiconductor fin protruding higher than the bulk semiconductor substrate; a dielectric region separating the semiconductor fin into a first portion and a second portion; a first Fin Field-Effect Transistor (FinFET) comprising a first gate stack on sidewalls and a top surface of the first portion of the semiconductor fin; and a second FinFET comprising a second gate stack on the sidewalls and the top surface of the second portion of the semiconductor fin.”  As best the Office can tell, this reads on the Figure 11, in three different ways.

    PNG
    media_image3.png
    426
    722
    media_image3.png
    Greyscale

Version A: a bulk semiconductor substrate (20, lower portion); a semiconductor fin (24) protruding higher than the bulk semiconductor substrate (20, lower portion); a dielectric region (22) separating the semiconductor fin (24) into a first portion (124’) and a second portion (224’); a first Fin Field-Effect Transistor (FinFET) comprising a first gate stack (168) on sidewalls and a top surface of the first portion (124’) of the semiconductor fin (24); and a second FinFET comprising a second gate stack (268) on the sidewalls and the top surface of the second portion (224’) of the semiconductor fin (24).
Version B: a bulk semiconductor substrate (20, lower portion); a semiconductor fin (24) protruding higher than the bulk semiconductor substrate (20, lower portion); a dielectric region (46, 48) separating the semiconductor fin (24) into a first portion (124’) and a second portion (224’); a first Fin Field-Effect Transistor (FinFET) comprising a first gate stack (168) on sidewalls and a top surface of the first portion (124’) of the semiconductor fin (24); and a second FinFET comprising a second gate stack (268) on the sidewalls and the top surface of the second portion (224’) of the semiconductor fin (24).
Version C: a bulk semiconductor substrate (20, lower portion); a semiconductor fin (24) protruding higher than the bulk semiconductor substrate (20, lower portion); a dielectric region (22, 46, 48) separating the semiconductor fin (24) into a first portion (124’) and a second portion (224’); a first Fin Field-Effect Transistor (FinFET) comprising a first gate stack (168) on sidewalls and a top surface of the first portion (124’) of the semiconductor fin (24); and a second FinFET comprising a second gate stack (268) on the sidewalls and the top surface of the second portion (224’) of the semiconductor fin (24).
The claim language of the dependent claim excludes certain of these versions, as discussed next.  Citation to reference numbers used in the application is included.
Claim 2, which depends from claim 1: This claim requires the first FinFET comprises a first source/drain region (142) contacting a first sidewall of the dielectric region (Version B: 46, 48; Version C: 22, 46, 48), the second FinFET comprises a second source/drain region (242) contacting a second sidewall of the dielectric region (Version B: 46, 48; Version C: 22, 46, 48), and wherein the first sidewall and the second sidewall are opposing sidewalls of the dielectric region (Version B: 46, 48; Version C: 22, 46, 48).  In this instance, Version A is not possible because the STI region (22) sidewall does not contact either sidewall of the source/drain regions (142, 242).
Claim 3, which depends from claim 2: This claim requires a shallow trench isolation region (22) between the first FinFET and the second FinFET, wherein a first edge of the shallow trench isolation region (22) is vertically aligned to a second edge of the first source/drain region (142), and a third edge of the shallow trench isolation region (22) is vertically aligned to a fourth edge of the second source/drain region (242).  Because the shallow trench isolation (22) is claimed, only Version B, which relies on a definition of the dielectric region to be ILD (46) and CESL (48), can encompass the claim.
Claim 4, which depends from claim 2: This claim requires that the dielectric region (Version C: 22, 46, 48) comprises an upper portion (46, 48) higher than a bottom surface of the first source/drain region (142), and a lower portion (22) lower than the upper portion, wherein edges of the lower portion (22) are more slanted than corresponding overlying edges of the upper portion (46, 48).  The only support for a slanted edge is for STI (22), which means that only Version C could support the claim.
Claim 5, which depends from claim 1: This claim requires Version B or C because claim 5 requires the dielectric region (Version B: 46, 48; Version C: 22, 46, 48), to comprise: a contact etch stop layer (CESL) (46); and an inter-layer dielectric (ILD) (48) over and contacting a bottom portion of the CESL (46).
Claim 6 requires the first FinFET is a p-type FinFET, and the second FinFET is an n-type FinFET.  Thus, any of the versions can be applied to claim 6.
Claim 7, which depends from claim 1: Claim 7 requires Version A (the dielectric region is STI (22) only) because claim 7 requires an inter-layer dielectric (48); a dielectric hard mask (74) comprising portions overlapping the inter-layer dielectric (48), wherein the dielectric hard mask (74) is vertically offset from the first gate stack (168) and the second gate stack (268); and a dielectric layer (84) over and in contact with a top surface of the dielectric hard mask (74), wherein the dielectric layer (84) overlaps the first gate stack (168), and a top surface of the second gate stack (268).  See applicants’ Figure 18A, below:

    PNG
    media_image4.png
    377
    726
    media_image4.png
    Greyscale

Claim 8, which depends from claim 7: Claim 8 requires a gate spacer (138) on a sidewall of the first gate stack (168), wherein the dielectric hard mask (74) further comprises a portion overlapping the gate spacer (138).  Any of the Versions will do for this claim.
Claim 9, which depends from claim 1: Claim 9 requires that the dielectric region (Version A: 22; Version B: 46, 48) comprises a lower portion and an upper portion over and continuously joined with the lower portion, wherein the upper portion is wider than the lower portion.  Only Versions A and B would meet these limitations because Version A has a continuous STI (22) which meets the shape requirements and Version B has a dielectric region (48) which meets the shape requirements.
If the Office’s understanding is incorrect, the Office requests that applicants provide clarification so that the Office can understand what applicants are claiming.
Claim 10
Claim 10 requires “[an] integrated circuit device comprising: a semiconductor fin; a first Fin Field-Effect Transistor (FinFET) comprising: a first gate stack on the semiconductor fin; a gate spacer contacting the first gate stack; a first source/drain region on a side of the first gate stack, wherein the first source/drain region comprises: a second sidewall contacting the gate spacer; and a third sidewall opposing to the second sidewall; a dielectric region contacting the third sidewall of the first source/drain region, wherein the dielectric region cuts the semiconductor fin apart; and a second FinFET comprising a second gate stack on the semiconductor fin, wherein the second FinFET comprises a second source/drain region, wherein the first source/drain region and the second source/drain region are in contact with opposite sidewalls of the dielectric region.”  As best the Office can tell, this reads on the Figure 11, in two different ways.
Version A: A semiconductor fin (24’; 124’/224’); a first Fin Field-Effect Transistor (FinFET) comprising: a first gate stack (168) on the semiconductor fin (24’; 124’/224’); a gate spacer (138) contacting the first gate stack; a first source/drain region (142) on a side of the first gate stack (168), wherein the first source/drain region (142) comprises: a second sidewall contacting the gate spacer (138); and a third sidewall opposing to the second sidewall; a dielectric region (22, 46, 48) contacting the third sidewall of the first source/drain region (142), wherein the dielectric region (22, 46, 48) cuts the semiconductor fin (24’; 124’/224’) apart; and a second FinFET comprising a second gate stack (268) on the semiconductor fin (224’ portion of 24’), wherein the second FinFET comprises a second source/drain region (242), wherein the first source/drain region (142) and the second source/drain region (242) are in contact with opposite sidewalls of the dielectric region (22, 46, 48).
Version B: A semiconductor fin (24’; 124’/224’); a first Fin Field-Effect Transistor (FinFET) comprising: a first gate stack (168) on the semiconductor fin (24’; 124’/224’); a gate spacer (138) contacting the first gate stack; a first source/drain region (142) on a side of the first gate stack (168), wherein the first source/drain region (142) comprises: a second sidewall contacting the gate spacer (138); and a third sidewall opposing to the second sidewall; a dielectric region (46, 48) contacting the third sidewall of the first source/drain region (142), wherein the dielectric region (46, 48) cuts the semiconductor fin (24’; 124’/224’) apart; and a second FinFET comprising a second gate stack (268) on the semiconductor fin (224’ portion of 24’), wherein the second FinFET comprises a second source/drain region (242), wherein the first source/drain region (142) and the second source/drain region (242) are in contact with opposite sidewalls of the dielectric region (46, 48).
Claim 11, which depends from claim 10: This claim requires a contact etch stop layer (CESL) (46); and an Inter-Layer Dielectric (ILD) (48) over the CESL (46), wherein the dielectric region (Version A: 22, 46, 48, or Version B: 46, 48) comprises parts of the CESL (46) and the ILD (48).
Claim 12, which depends from claim 11: This claim requires a dielectric hard mask (74) overlapping the ILD (48), and an isolation layer (82) overlapping the gate stack (68/168) (note that this does not designate whether the gate stack is the first or second gate stack—this is the subject of a Section 112(b) rejection, below), wherein the isolation layer (82) comprises a first portion lower than the dielectric hard mask (74), and a second portion in the dielectric hard mask (74).  See Applicants’ Figure 16, below.

    PNG
    media_image5.png
    351
    704
    media_image5.png
    Greyscale

Either Version will do for this claim.
Claim 13, which depends from claim 10: This claim requires a shallow trench isolation region (22) between the first FinFET and the second FinFET, wherein the shallow trench isolation region (22) extends to a level lower than the first source/drain region (142).  This claim would require Version B’s read on the dielectric region.
Claim 14, which depends from claim 10: This claim requires an inhibitor film (72) overlapping the gate stack (68/168) (again, note that this does not designate whether the gate stack is the first or second gate stack—this is the subject of a Section 112(b) rejection, below), wherein the inhibitor film (72) comprises fluorocarbon.  Either Version will do for this claim.
Claim 15, which depends from claim 10: This claim requires the first source/drain region (142) is of p-type, and the second source/drain region (242) is of n-type.  Either Version will do for this claim.
Claim 16, which depends from claim 10: This claim requires the first FinFET and the second FinFET have channels based on a first portion (124’) and a second portion (224’) of the semiconductor fin (24’), with the dielectric region (Version A: 22, 46, 28; Version B: 46, 48) separating the semiconductor fin (24’) into the first portion (124’) and the second portion (224’).
If the Office’s understanding is incorrect, the Office requests that applicants provide clarification so that the Office can understand what applicants are claiming.
Claim 17
Claim 17 requires a semiconductor substrate (lower portion of (20)); a first semiconductor fin (middle 124’) protruding higher than the semiconductor substrate (lower portion of (20)); a second semiconductor fin (right 124’) protruding higher than the semiconductor substrate (lower portion of (20)); a dielectric region (22, 46, 48) between the first semiconductor fin (middle 124’) and the second semiconductor fin (right 124’) (neighboring fins); a first gate stack (left 168) on the first semiconductor fin (middle 124’); a second gate stack (right 168) on the second semiconductor fin (right 124’); a first source/drain region (middle center 142 between gate stacks (left and right 168)) on a side of the first gate stack (left 168), wherein the first source/drain region (142) and the first gate stack (168) are comprised in a first transistor; and a second source/drain region (middle right 142 between gate stacks (left and right 168)) on a side of the second gate stack (right 168), wherein the second source/drain region (142) and the second gate stack (right 168) are comprised in a second transistor, and wherein the first source/drain region (middle center 142) and the second source/drain region (middle right 142) contact opposing sidewalls of the dielectric region (portions 46, 48 of dielectric region (22, 46, 48)).
Figure 4A, before deposition of CESL 46 and ILD 48 and replacement of stack 130:

    PNG
    media_image6.png
    387
    719
    media_image6.png
    Greyscale



Figure 13B, after deposition of dielectric region and replacement gate stack 68:

    PNG
    media_image7.png
    404
    360
    media_image7.png
    Greyscale

Claim 18, which depends from claim 17: The conductivity type would be the same.  There is no embodiment in which the first and second source/drain regions are opposite conductivity types where the first source/drain region and the second source/drain region contact opposing sidewalls of the dielectric region, a limitation in claim 17.
Claim 19, which depends form claim 17: This claim requires that the dielectric region (22, 46, 48) comprises a first portion (upper portion of 46/48) higher than a top surface of the first source/drain region (142), and a second portion (lower portion of 46/48, per Figure 11; or 22, per Figure 16) at a same level as the first semiconductor fin (124’).
 Claim 20, which depends from claim 17: This claim requires that a portion of the dielectric region (22, 46, 48) comprises a shallow trench isolation region (22).
If the Office’s understanding is incorrect, the Office requests that applicants provide clarification so that the Office can understand what applicants are claiming.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: This claim requires “a semiconductor fin protruding higher than the bulk semiconductor substrate; [and] a dielectric region separating the semiconductor fin into a first portion and a second portion….”  The application is directed to cutting metal gates, not cutting or separating fins.  The disclosure does not suggest that a semiconductor fin is separated into a first portion and a second portion, with a gate stack on each portion of the semiconductor fin.  For instance, in Figure 3B, the disclosure states that the cross-sectional view combines two cross-sectional views from separate locations in Figure 3A.  Applicants’ specification ¶ 23.  In Figure 14, the disclosure states that the cross-sectional view is not along a single plane in Figure 13A but combined views of several regions of Figure 13A.  Id. ¶ 43.  There is no indication elsewhere in the application that a fin exists which is separated into first and second portions by a dielectric region.  Because the originally filed disclosure does not support a semiconductor fin that is separated into first and second portions by a dielectric region, claim 1 is rejected for failing to meet the written description requirement.
Claims 2-9 are rejected for depending from rejected base claim 1.
Regarding claim 10: This claim requires “a semiconductor fin; […] a dielectric region […], wherein the dielectric region cuts the semiconductor fin apart….”  As discussed above, the disclosure does not suggest that a semiconductor fin is cut apart by a dielectric region.  For instance, in Figure 3B, the disclosure states that the cross-sectional view combines two cross-sectional views from separate locations in Figure 3A.  Applicants’ specification ¶ 23.  In Figure 14, the disclosure states that the cross-sectional view is not along a single plane in Figure 13A but combined views of several regions of Figure 13A.  Id. ¶ 43.  There is no indication elsewhere in the application that a fin exists which is cut apart by a dielectric region.  Because the originally filed disclosure does not support a semiconductor fin that is cut apart by a dielectric region, claim 10 is rejected for failing to meet the written description requirement.
Claims 11-16 are rejected for depending from rejected base claim 10.
Regarding claim 16, which depends from claim 10: This claim specifically requires the semiconductor fin (24’) to be separated into a first portion (124’) and a second portion (224’) by the dielectric region.  As noted in the discussion of claim 10, this is not supported by the originally filed disclosure.  Because claim 16 lacks support in the originally filed disclosure, claim 16 is rejected under Section 112(a) for failing to meet the written description requirement.
Regarding claim 17: To the extent that claim 17’s dielectric region is to be interpreted as separating one fin into two portions or cut apart by the dielectric region, the claim is not supported by the originally filed disclosure.  As discussed above, the disclosure does not suggest that a semiconductor fin is cut apart by a dielectric region or separated into two portions by the dielectric region.  For instance, in Figure 3B, the disclosure states that the cross-sectional view combines two cross-sectional views from separate locations in Figure 3A.  Applicants’ specification ¶ 23.  In Figure 14, the disclosure states that the cross-sectional view is not along a single plane in Figure 13A but combined views of several regions of Figure 13A.  Id. ¶ 43.  There is no indication elsewhere in the application that a fin exists which is cut apart by a dielectric region or which is separated into first and second portions by the dielectric region.  Because the originally filed disclosure does not support a semiconductor fin that is cut apart or separated into two portions by a dielectric region, claim 17 is rejected for failing to meet the written description requirement.
Claims 18-20 are rejected for depending from rejected base claim 17.
Regarding claim 18, which depends from claim 17: The Office has put forward an interpretation of claim 17 in the Claim Interpretation section, above, which is supported by the originally filed disclosure.  However, claim 18 requires the first source/drain region and the second source/drain region to be of opposite conductivity types.  Using the Office’s interpretation, the first source/drain region and the second source/drain region are of the same conductivity types, not opposite conductivity types, because they are in the same region (100 or 200).  Thus, claim 18’s requirements are not supported by the originally filed disclosure.  Claim 18 is rejected for failing to meet the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, which depends from claim 10: Claim 10 defines a first gate stack on a semiconductor fin and a second gate stack on the semiconductor fin, but not “the gate stack”.  Claim 12 recites “the gate stack” without designating the gate stack as being the first gate stack or the second gate stack.  Because there is no antecedent basis for the claim 12 gate stack, claim 12 is rejected as indefinite. 
Regarding claim 14, which depends from claim 10: Claim 10 defines a first gate stack on a semiconductor fin and a second gate stack on the semiconductor fin, but not “the gate stack”.  Claim 14 recites “the gate stack” without designating the gate stack as being the first gate stack or the second gate stack.  Because there is no antecedent basis for the claim 14 gate stack, claim 14 is rejected as indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 10, 11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chang, U.S. Pat. Pub. No. 2016/0111336, Figures 1A-9.





Chang, Figures 1A-2C:

    PNG
    media_image8.png
    432
    599
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    459
    608
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    389
    533
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    387
    533
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    388
    537
    media_image12.png
    Greyscale



Chang, Figures 3A-5B:

    PNG
    media_image13.png
    355
    455
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    362
    529
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    388
    535
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    436
    523
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    411
    524
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    386
    520
    media_image18.png
    Greyscale


Chang, Figures 6A-9:

    PNG
    media_image19.png
    394
    523
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    383
    519
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    394
    518
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    395
    517
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    396
    516
    media_image23.png
    Greyscale

Regarding claim 1: Chang Figures 1A-9 disclose an integrated circuit device (100) comprising: a bulk semiconductor substrate (102); a semiconductor fin (104) protruding higher than the bulk semiconductor substrate (102); a dielectric region (118, 124) separating the semiconductor fin (104) into a first portion (104a) and a second portion (104b); a first Fin Field-Effect Transistor (FinFET) (at fin portion (104a)) comprising a first gate stack (126a) on sidewalls and a top surface of the first portion (104a) of the semiconductor fin (104); and a second FinFET (at fin portion (104b)) comprising a second gate stack (126c) on the sidewalls and the top surface of the second portion (104b) of the semiconductor fin (104).  Chang specification ¶¶ 12-28, 2.
Regarding claim 2, which depends from claim 1: Chang discloses the first FinFET (at fin portion (104a)) comprises a first source/drain region (108) contacting a first sidewall of the dielectric region (118, 124), the second FinFET (at fin portion (104b)) comprises a second source/drain region (108) contacting a second sidewall of the dielectric region (118, 124), and wherein the first sidewall and the second sidewall are opposing sidewalls of the dielectric region (118, 124).  See Chang Figure 9; Chang specification ¶¶ 15, 16, 25, 26.
Regarding claim 3, which depends from claim 2: Chang discloses a shallow trench isolation region (106) between the first FinFET (FinFET at fin portion (104a)) and the second FinFET (FinFET at fin portion (104b)), wherein a first edge of the shallow trench isolation region (106) is vertically aligned to a second edge of the first source/drain region (108), and a third edge of the shallow trench isolation region (106) is vertically aligned to a fourth edge of the second source/drain region (108).  Chang specification ¶¶ 15-17.  This is not specifically shown in the drawings, but STI region (106) are adjacent to the fins (104) and their source/drain regions (108), see Chang Figures 2A-2C, so the edges of the STI regions (106) would be vertically aligned with the edges of the first and second source/drain regions (108) of their respective FinFETs.
Regarding claim 5, which depends from claim 1: Chang discloses the dielectric region (118, 124) comprises: a contact etch stop layer (CESL) (portion of dielectric layer (124) that is a CESL because dielectric layer (124) is the same material as dielectric layer (114)); and an inter-layer dielectric (ILD) (portion of dielectric layer (124) that is the ILD because dielectric layer (124) is the same material as dielectric layer (114)) over and contacting a bottom portion of the CESL.  Id. ¶¶ 26, 20.
Regarding claim 6, which depends from claim 1: Chang discloses that the first FinFET (at fin portion (104a)) is a p-type FinFET, and the second FinFET is an n-type FinFET (at fin portion (104b)).  Id. ¶¶ 15, 27.
Regarding claim 10: Chang Figures 1A-9 disclose an integrated circuit device comprising: a semiconductor fin (104); a first Fin Field-Effect Transistor (FinFET) (at fin (104a)) comprising: a first gate stack (126a) on the semiconductor fin (104); a gate spacer (112) contacting the first gate stack (126a); a first source/drain region (108) on a side of the first gate stack (126a), wherein the first source/drain region (108) comprises: a second sidewall contacting the gate spacer (112); and a third sidewall opposing to the second sidewall; a dielectric region (118, 124) contacting the third sidewall of the first source/drain region (108), wherein the dielectric region (118, 124) cuts the semiconductor fin (fin) apart; and a second FinFET (at fin (104b)) comprising a second gate stack (126c) on the semiconductor fin (104), wherein the second FinFET (at fin (104b)) comprises a second source/drain region (108), wherein the first source/drain region (108) and the second source/drain region (108) are in contact with opposite sidewalls of the dielectric region (118, 124).  Id. ¶¶ 12-28, 2.  Chang discloses that the source/drain regions may include raised regions or epitaxially grown regions.  Id. ¶ 15.  These would rise above the fin (104) and contact neighboring dielectric, including the gate spacers (112).
Regarding claim 11, which depends from claim 10: Chang discloses a contact etch stop layer (CESL); and an Inter-Layer Dielectric (ILD) over the CESL, wherein the dielectric region (118, 124) comprises parts of the CESL and the ILD.  Id. ¶¶ 26, 20.
Regarding claim 13, which depends from claim 10: Chang discloses a shallow trench isolation region (106) between the first FinFET (at fin (104a)) and the second FinFET (at fin (104b)), wherein the shallow trench isolation region (106) extends to a level lower than the first source/drain region (108).  STI regions (106) are between fins (104).  After the fin cut, the dielectric region (118, 124) is deposited in the opening where the fins (104) once were as well as the STI regions (106) that are exposed.  See Chang Figure 5B, which shows a cross-sectional view after the fin cut and before the dielectric region’s deposition.  With raised or epitaxially grown source/drain regions (108) a part of the device, the source/drain regions (108) would extend vertically and laterally beyond the fin (104), including over STI regions (106).  Thus, the STI regions (106) would be between these parts of neighboring FinFETs after the devices had been formed.
Regarding claim 15, which depends from claim 10: Chang discloses the first source/drain region (108) is of p-type, and the second source/drain region (108) is of n-type.  Id. ¶¶ 15, 27.
Regarding claim 16, which depends from claim 19: Chang discloses the first FinFET and the second FinFET have channels (110) based on a first portion (104a) and a second portion (104b) of the semiconductor fin (104), with the dielectric region (118, 124) separating the semiconductor fin (104) into the first portion (104a) and the second portion (104b).  Id. ¶¶ 15, 16, 25, 26.
Claims 17-20 are rejected based on two different reads on Chang.
Rejection of claims 17-19 (fins separated by fin cut):
Regarding claim 17: Chang Figures 1A-9 disclose an integrated circuit device comprising: a semiconductor substrate (102); a first semiconductor fin (104a) protruding higher than the semiconductor substrate (102); a second semiconductor fin (104b) protruding higher than the semiconductor substrate (102); a dielectric region (118, 124) between the first semiconductor fin (104a) and the second semiconductor fin (104b); a first gate stack (126a) on the first semiconductor fin (104a); a second gate stack (126c) on the second semiconductor fin (104b); a first source/drain region (108) on a side of the first gate stack (126a), wherein the first source/drain region (108) and the first gate stack (126a) are comprised in a first transistor; and a second source/drain region (108) on a side of the second gate stack (126c), wherein the second source/drain region (108) and the second gate stack (126c) are comprised in a second transistor, and wherein the first source/drain region (108) and the second source/drain region (108) contact opposing sidewalls of the dielectric region (118, 124).  Id. ¶¶ 12-28, 2.  
Regarding claim 18, which depends from claim 17: Chang discloses the first source/drain region (108) and the second source/drain region (108) are of opposite conductivity types.  Id. ¶¶ 15, 27.
Regarding claim 19, which depends from claim 17: Chang discloses the dielectric region (118, 124) comprises a first portion higher than a top surface of the first source/drain region (108), and a second portion at a same level as the first semiconductor fin (104a).  See Chang Figure 9.
Rejection of claims 17 and 20 (adjacent fins):
Regarding claim 17: Chang Figures 1A-9 disclose an integrated circuit device comprising: a semiconductor substrate (102); a first semiconductor fin (104-right) protruding higher than the semiconductor substrate (102); a second semiconductor fin (104-left) protruding higher than the semiconductor substrate (102); a dielectric region (106, see Chang Figure 2C) between the first semiconductor fin (104-right) and the second semiconductor fin (104-left); a first gate stack (126a) on the first semiconductor fin (104-right); a second gate stack (126a) on the second semiconductor fin (104-left); a first source/drain region (108) on a side of the first gate stack (126a), wherein the first source/drain region (108) and the first gate stack (126a) are comprised in a first transistor; and a second source/drain region (108) on a side of the second gate stack (126a), wherein the second source/drain region (108) and the second gate stack (126a) are comprised in a second transistor, and wherein the first source/drain region (108) and the second source/drain region (108) contact opposing sidewalls of the dielectric region (106).  Id. ¶¶ 12-28, 2.
Regarding claim 20, which depends from claim 17: Chang discloses a portion of the dielectric region (106) comprises a shallow trench isolation region. Id. ¶¶ 13, 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Regarding claim 4, which depends from claim 2:  Chang discloses that the dielectric region (118, 124) comprises an upper portion higher than a bottom surface of the first source/drain region (108), and a lower portion lower than the upper portion, but does not disclose that edges of the lower portion are more slanted than corresponding overlying edges of the upper portion.  However, the application does not disclose this feature as patentably significant.  Because there is no apparent patentable significance to this arrangement, claim 4 is rejected as an obvious shape variation over the prior art.
Regarding claim 9, which depends from claim 1: Chang discloses the dielectric region (118, 124) comprises a lower portion and an upper portion over and continuously joined with the lower portion, but does not disclose that the upper portion is wider than the lower portion.  However, the application does not disclose this feature as patentably significant.  Because there is no apparent patentable significance to this arrangement, claim 9 is rejected as an obvious shape variation over the prior art.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, and further in view of Cai, U.S. Pat. Pub. No. 2016/0133721, Figures 2A-2H and Cheng, U.S. Pat. Pub. No. 2015/0171177.
Cai, Figures 2A-2F:

    PNG
    media_image24.png
    282
    408
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    246
    414
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    265
    427
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    294
    424
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    391
    462
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    303
    419
    media_image29.png
    Greyscale

Cai, Figures 2G, 2H:

    PNG
    media_image30.png
    319
    412
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    360
    442
    media_image31.png
    Greyscale

Regarding claim 7, which depends from claim 1: Chang discloses an inter-layer dielectric (114), Chang specification ¶ 20, but does not disclose a dielectric hard mask comprising portions overlapping the inter-layer dielectric, wherein the dielectric hard mask is vertically offset from the first gate stack and the second gate stack; and a dielectric layer over and in contact with a top surface of the dielectric hard mask, wherein the dielectric layer overlaps the first gate stack, and a top surface of the second gate stack.
Cai Figures 2A-2H, directed to similar subject matter, disclose an inter-layer dielectric (17); an etch stop layer (60) comprising portions overlapping the inter-layer dielectric (17), wherein the etch stop layer (60) is vertically offset from the gate stack (30, 40); and a dielectric layer (70) over and in contact with a top surface of the etch stop layer (60), wherein the dielectric layer (70) overlaps the gate stack (30, 40).  Cai specification ¶¶ 22-41.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Chang to include the Cai etch stop layer and additional dielectric layer because the modification provides insulation and protection for the device when conductive contacts are formed to provide electricity to the device.  See id. ¶¶ 37-41.  
Cai discloses that the etch stop layer (60) comprises silicon nitride.  Id. ¶ 37.  Cheng discloses a hard mask (1206) that is also made from silicon nitride  Cheng specification ¶ 69.  Given that the same materials are used for both the etch stop layer and the hard mask, the Cai etch stop layer can also be used as a hard mask.  This renders obvious claim 7.
Regarding claim 8, which depends from claim 7: Chang discloses a gate spacer on a sidewall of the first gate stack, wherein the dielectric hard mask further comprises a portion overlapping the gate spacer.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, and further in view of Cai, Cheng, and Chang, U.S. Pat. Pub. No. 2016/0351568 [hereinafter Chang ’568], Figures 1H, 3C.
Chang ’568, Figures 1H, 3C:

    PNG
    media_image32.png
    434
    470
    media_image32.png
    Greyscale

    PNG
    media_image33.png
    316
    399
    media_image33.png
    Greyscale

Regarding claim 12, which depends from claim 11: Chang discloses an isolation layer (118, 124), but does not disclose a dielectric hard mask overlapping the ILD (114), and that the isolation layer overlaps the gate stack, wherein the isolation layer comprises a first portion lower than the dielectric hard mask, and a second portion in the dielectric hard mask.
Cai Figures 2A-2H disclose a etch stop layer (60) overlapping the ILD (17).  Cai specification ¶¶ 22-41.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Chang to include the Cai etch stop layer and additional dielectric layer because the modification provides insulation and protection for the device when conductive contacts are formed to provide electricity to the device.  See id. ¶¶ 37-41.  
Cai discloses that the etch stop layer (60) comprises silicon nitride.  Id. ¶ 37.  Cheng discloses a hard mask (1206) that is also made from silicon nitride  Cheng specification ¶ 69.  Given that the same materials are used for both the etch stop layer and the hard mask, the Cai etch stop layer can also be used as a hard mask.  
Chang ’568 discloses a deposition step for forming an isolation layer, and shows that the isolation layer material (134) is deposited not only in the opening but also over the top of the device, including the gate stack (133A, 133B) which is adjacent the ILD (113).  Chang ’568 specification ¶¶ 56-64, 34-36.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Chang ’568 isolation fill deposition step in the combination because the Chang ’568 isolation fill deposition step fills the fin cut hole.  Once filled, the isolation layer overlaps the ILD.  As for the requirement that the isolation layer have a second portion that is in the dielectric hard mask, this requirement is related to the shape of the dielectric hard mask.  No information is present in the disclosure that suggests the patentable significance of this shape.  Because the shape is not patentably significant, claim 12 is rejected as a patentably insignificant shape variation over the prior art.
Claims 2-4 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, and further in view of Fang, U.S. Pat. Pub. No. 2016/0111543, Figures 3-5.
Fang, Figures 3-5:

    PNG
    media_image34.png
    351
    480
    media_image34.png
    Greyscale

    PNG
    media_image35.png
    357
    469
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    403
    559
    media_image36.png
    Greyscale

Regarding claim 2, which depends from claim 1: To the extent that Chang does not disclose a first source/drain region contacting a first sidewall of the dielectric region, and the second FinFET comprises a second source/drain region contacting a second sidewall of the dielectric region, as noted above, Chang discloses that the source/drain regions may be epitaxial regions.  Chang specification ¶ 15.
Fang Figures 3-5, directed to similar subject matter, disclose epitaxial source/drain regions (30) grown on a portion of the fins, the epitaxial source/drain regions contacting sidewalls of the gate spacer.  Fang specification ¶¶ 17-22.  One having ordinary skill at a time before the effective filing date would be motivated to modify Chang to use the Fang epitaxial source/drain regions (30) because the modification is a suitable use, per Chang specification ¶ 15.  If the gate spacers (112) adjacent to the dielectric region (118, 124) are considered to be a part of the dielectric region, then the combination discloses a first source/drain region contacting a first sidewall of the dielectric region, and the second FinFET comprises a second source/drain region contacting a second sidewall of the dielectric region.
The rejection of claims 3 and 4 are incorporated by reference.  
Regarding claim 10: To the extent that Chang does not disclose a first source/drain region on a side of the first gate stack, wherein the first source/drain region comprises: a second sidewall contacting the gate spacer; and a third sidewall opposing to the second sidewall; and the first source/drain region and the second source/drain region are in contact with opposite sidewalls of the dielectric region, as noted above, Chang discloses that the source/drain regions may be epitaxial regions.  Chang specification ¶ 15.
Fang Figures 3-5, directed to similar subject matter, disclose epitaxial source/drain regions (30) grown on a portion of the fins, the epitaxial source/drain regions contacting sidewalls of the gate spacer.  Fang specification ¶¶ 17-22.  One having ordinary skill at a time before the effective filing date would be motivated to modify Chang to use the Fang epitaxial source/drain regions (30) because the modification is a suitable use, per Chang specification ¶ 15.  If the gate spacers (112) adjacent to the dielectric region (118, 124) are considered to be a part of the dielectric region, then the combination discloses a first source/drain region on a side of the first gate stack, wherein the first source/drain region comprises: a second sidewall contacting the gate spacer; and a third sidewall opposing to the second sidewall; and the first source/drain region and the second source/drain region are in contact with opposite sidewalls of the dielectric region.
The rejections of claims 11-16 are incorporated by reference.
Regarding claim 17: To the extent that Chang does not disclose a first source/drain region on a side of the first gate stack; and a second source/drain region on a side of the second gate stack, and wherein the first source/drain region and the second source/drain region contact opposing sidewalls of the dielectric region, as noted above, Chang discloses that the source/drain regions may be epitaxial regions.  Chang specification ¶ 15.
Fang Figures 3-5, directed to similar subject matter, disclose epitaxial source/drain regions (30) grown on a portion of the fins, the epitaxial source/drain regions contacting sidewalls of the gate spacer.  Fang specification ¶¶ 17-22.  One having ordinary skill at a time before the effective filing date would be motivated to modify Chang to use the Fang epitaxial source/drain regions (30) because the modification is a suitable use, per Chang specification ¶ 15.  If the gate spacers (112) adjacent to the dielectric region (118, 124) are considered to be a part of the dielectric region, then the combination discloses a first source/drain region on a side of the first gate stack; and a second source/drain region on a side of the second gate stack, and wherein the first source/drain region and the second source/drain region contact opposing sidewalls of the dielectric region. 
The rejections of claims 18-20 are incorporated by reference.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Regarding independent claims 1, 10, and 17: To the extent that Chang Figures 1A-9 do not disclose an integrated circuit device, Chang discloses that the device is directed to an integrated circuit device.  See Chang specification ¶ 2.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the FinFETs of Chang Figures 1A-9 in an integrated circuit device, because Chang states that these FinFETs are suitable for integrated circuit devices.  Id. ¶¶ 2, 33. 
The rejections of claims 2-9, 11-16, and 18-20 are incorporated by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,152,267 [hereinafter “the ’267 patent”], in view of Chang.
Regarding claim 7, which depends from claim 1: As discussed above, Chang discloses the limitations of claim 1 and discloses an inter-layer dielectric (114).  Chang does not disclose a dielectric hard mask comprising portions overlapping the inter-layer dielectric, wherein the dielectric hard mask is vertically offset from the first gate stack and the second gate stack; and a dielectric layer over and in contact with a top surface of the dielectric hard mask, wherein the dielectric layer overlaps the first gate stack, and a top surface of the second gate stack.  
Claim 1 of the ’267 patent, directed to similar subject matter, discloses a dielectric hard mask comprising portions overlapping the inter-layer dielectric (claim 1, ll. 10-11), wherein the dielectric hard mask is vertically offset from the first gate stack and the second gate stack (claim 1, ll. 11-13); and a dielectric layer over and in contact with a top surface of the dielectric hard mask (claim 1, ll. 14-15), wherein the dielectric layer overlaps the first gate stack, and a top surface of the second gate stack (id.).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the dielectric hard mask in the specified location because the modification would protect the underlying dielectric layer during gate replacement.  ’267 patent, col. 13, ll. 51-59.
Regarding claim 14, which depends from claim 10: As discussed above, Chang discloses all the limitations of claim 10.  Chang does not disclose an inhibitor film overlapping the gate stack, wherein the inhibitor film comprises fluorocarbon.
Claim 1 of the ’267 patent, which is directed to similar subject matter as claim 14 of the pending application, discloses an inhibitor film overlapping the gate stack (claim 1, l. 18), wherein the inhibitor film comprises fluorocarbon (claim 1, ll. 19-20).  One having ordinary skill in the art at a time before the effective filing date would be motivated to place the claim 1 inhibitor film comprising fluorocarbon over the gate stack because the modification would protect the interlayer dielectric during removal of gate stack while reducing cost.  ’267 patent, col. 13, ll. 51-59.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’267 patent in view of Chang.
Regarding claim 8, which depends from claim 7: Claim 2 of the ’267 patent, which depends from claim 1 of the ’267 patent, discloses a gate spacer on a sidewall of the first gate stack (claim 1, lines 3-9), wherein the dielectric hard mask further comprises a portion overlapping the gate spacer (claim 2, lines 1-3).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the ’267 patent in view of Chang and Chang ’568, Figures 1H, 3C.
Regarding claim 12, which depends from claim 11:  Claim 7 of the ’267 patent, which depends from claim 6 of the ’267 patent, which depends from claim 1 of the ’267 patent, discloses a dielectric hard mask overlapping the ILD (claim 1, lines 2, 10, 11), and an isolation layer (claim 1, lines 4-7), wherein the isolation layer comprises a first portion lower than the dielectric hard mask, and a second portion in the dielectric hard mask (see claim 6, lines 1-6; claim 7, lines 1-5).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the claim 7 arrangement in Chang because the modification would have involved a selection of a known material and design based on its suitability for its intended use.	  The combination does not that the isolation layer overlaps the ILD.
Chang ’568 Figures 1H and 3C discloses a deposition step for forming an isolation layer, and shows that the isolation layer material (134) is deposited not only in the opening but also over the top of the device, including the gate stack (133A, 133B) which is adjacent the ILD (113).  Chang ’568 specification ¶¶ 56-64, 34-36.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Chang ’568 isolation fill deposition step in the combination because the Chang ’568 isolation fill deposition step fills the fin cut hole.  Once filled, the isolation layer overlaps the ILD and comprises a second portion in the dielectric hard mask due the isolation fill material in the partially etched portion of the hard mask layer on the gate spacer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897